Cobb, J.
There being no approved brief of evidence contained in the transcript of the record and no suggestion that there is such a brief of file in the office of the clerk of the trial court, and that which -purports to be the evidence in the case, attached as an exhibit to the bill of exceptions, not being approved or authenticated in any way by the trial judge, and there being no *322. assignment of error which can be determined without a consideration of the evidence in the case, it will be assumed that the judgment of the court below was correct. See Ingram v. Clarke, 96 Ga. 777 ; Moss v. Birch, 102 Ga. 556. Judgment affirmed.
Submitted February 14,
— Decided March 6, 1905.
Application for administration. Before E.. W. Jordan, judge pro hac vice. Johnson superior court. July 13, 1904.
V. B. Robinson, A. L. Hatcher, and J. L. Kent, for plaintiffs in error.
G. H. Howard, A. S. Bussey, and A. F. Daley, contra.

All the Justices concur.